DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-13 and 17-20 are pending.
Claims 14-16 and 21-23 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.


Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.
In regards to Applicant’s amendments to independent Claims 1, 18, and 20, the Examiner notes that the amendment of "an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine, the airborne audio signal comprising a first plurality of airborne acoustic signals each comprising an audible and ultrasonic range signal component;" does not appear to provide the limitation desired by Applicant. The phrase can be interpreted to say that while mounting or coupling the non-contact acoustic detector is not required, it does not specifically prohibit mounting or coupling. The Examiner would suggest possibly amending to say "while not mounted or coupled to the machine," as the phrase "not required to be" reads as allowing for mounting or coupling to the machine. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., US Patent Pub. US 20190121350 A1 (hereinafter Cella) in view of Ward, US Patent Pub. US 20060155399 A1 (hereinafter Ward), in view of Baliga, US Patent Pub. US 20140005958 A1 (hereinafter Baliga), in view of Wright et al, US Patent Pub. US 20100080086 A1 (hereinafter Wright).

Claim 1
Cella teaches a system for monitoring a condition of a machine (Cella, Para [0488], [0461], [0505] - - An expert system for monitoring a condition of a machine.) comprising: an acoustic detector configured to capture an audio signal of the machine (Cella, [0460-461] - - Acoustic sensor/detector that captures an audio signal of a machine.); and a controller communicatively coupled to the audio detector and configured to transmit the audio signal to a remote computing unit (Cella, Para [0305], [0497] - - A local data collector/controller coupled to an acoustic sensor/detector that transmits the acoustical data/”audio signal” to a remote information technology infrastructure component/”computing unit” apart from the data collector.), plurality of acoustic signals received from a plurality of acoustic detectors at different locations (Cella, Para [0800-801] - - A plurality of acoustic detectors receiving signals from disparate/different locations.), the remote computing unit configured to generate a condition status signal based on at least one of an unsupervised machine learning process or a supervised machine learning process that trains on data comprising the plurality of acoustic signals (Cella, Para [0274], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component/”computing unit” generates an alarm state/”condition status” signal based on the supervised and unsupervised machine learning classification algorithms/process trained on acoustical data.); wherein the controller is configured to receive the condition status signal from the remote computing unit and communicate a condition status based on the received condition status signal. (Cella, [0305], [0516] - - The local data collector/controller receives the alarm state/”condition status” from the remote information technology infrastructure component/”computing unit” and communicates the alarm state/”condition status” to a user based on the received alarm state/”condition status” signal.)
But Cella fails to specify the audio signal comprising a first plurality of acoustic signals in the audible range, and an acoustical database having a plurality of audible range acoustic signals.
However, Ward teaches the audio signal comprising a first plurality of acoustic signals in the audible range, and an acoustical database having a plurality of audible range acoustic signals. (Ward, Para [0020-24] - - Generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database.)
Cella and Ward are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above acoustical monitoring system, as taught by Cella, and incorporating generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database, as taught by Ward.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve signal recognition by generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database, as suggested by Ward (Para [0003-4]).
But the combination of Cella and Ward fail to specify an acoustic detector to capture airborne acoustic signals each having an audible and ultrasonic range signal component. 
However, Baliga teaches an acoustic detector to capture airborne acoustic signals each having an audible and ultrasonic range signal component. (Baliga, Para [0015] - - A microphone/”acoustic detector” that captures airborne acoustic signals that have audible and ultrasonic range signal components.)
Cella, Ward, and Baliga are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella and Ward, and further incorporating the microphone that captures airborne acoustic signals that have audible and ultrasonic range signal components, as taught by Baliga.  
One of ordinary skill in the art would have been motivated to do this modification in order to acquire acoustic signals for processing that start in the audible range and extend in to the ultrasonic by using a microphone that captures airborne acoustic signals that have audible and ultrasonic range signal components, as suggested by Baliga (Para [0036]).
But the combination of Cella, Ward, Baliga, and Wright fail to specify an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine; and a plurality of non-contact acoustic detectors at different locations.
However, Wright teaches an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine; and a plurality of non-contact acoustic detectors at different locations. (Wright, Para [0028-29], Fig. 1 (refs 102a, 104a, 106a, 112, 116, 120, 122) - - Multiple acoustic sensors/detectors located externally of a machine producing sound waves/”airborne audio signal of the machine” at different locations that are not mounted or coupled to the machine.)
Cella, Ward, Baliga, and Wright are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, and Baliga, and further incorporating the multiple acoustic sensors located external of a machine producing sound waves at different locations that are not mounted or coupled to the machine, as taught by Wright.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for the portability of acoustic sensors used to identify a specific machine by using multiple acoustic sensors located external of a machine producing sound waves at different locations that are not mounted or coupled to the machine, as suggested by Wright (Para [0030]).

Claim 4
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the unsupervised machine learning process is trained to detect a failure signal outside of audible ranges. (Cella, Para [0273-275], [0311], [0497] - - Unsupervised learning process trained to detect a signal indicating a failure that is in the ultrasonic/”outside of audible ranges” range.)

Claim 7
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the unsupervised machine learning process utilizes a model comprising Principal Component Analysis (PCA). (Cella, Para [0274-275], [0860-861] - - Unsupervised learning process utilizes a model using Principal Component Analysis.)

Claim 9
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the supervised machine learning process is trained using a labeled dataset of recordings containing audio representing correct functionality and audio representing different types of known failures. (Cella, Para [0274-275], [0455-456], [0497], [0547-550] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates information/”detection information” based on analysis of labeled audio data that includes audio data representing normal/correct functionality and audio data representing known failures, by the supervised machine learning classification algorithms.)

Claim 11
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches a separate model for each fault type is trained utilizing binary classification. (Cella, Para [0253-254], [0260-261], [0274-276] - - Separate models for each fault type stored using hybrid relational metadata-binary storage approach in the database and used by the machine learning for training.)

Claim 12
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the supervised machine learning process utilizes a model comprising Convolutional Neural Networks. (Cella, Para [0274-275], [0466-467] - - The expert system uses a convolutional neural network for the supervised machine learning process.)

Claim 13
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the supervised machine learning process utilizes data for training the model collected at a machine site. (Cella, Para [0455] - - For supervised learning in discrete time settings, training sequences of real-valued input vectors/”data collected at a machine site” become sequences of activations of the input nodes.)

Claim 14
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches an acoustical database communicatively coupled to the remote computing unit. (Cella, Para [0249-253], [0274], [0305], [0497] - - The remote information technology infrastructure component/”computing unit” is in communications with a database containing frequency patterns/”acoustical data”.)

Claim 16
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the acoustical information includes an acoustic signal in an ultrasonic range. (Cella, Para [0546] - - Ultrasonic acoustical information.)

Claim 17
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the acoustic detector is a micro-electromechanical systems microphone. (Cella, Para [0690-691] - - Acoustic detector is a micro-electromechanical systems microphone.)

Claim 18
Cella teaches a system for detecting a problem with at least one machine (Cella, Para [0488], [0461], [0505] - - An expert system for monitoring a condition/”detecting a problem” of a machine.), comprising: a computer hardware arrangement (Cella, Para [0488], [0461], [0505] - - An expert system/”computer hardware arrangement”.) configured to: receive acoustical information regarding the at least one machine (Cella, [0460-461] - - Acoustic sensor/detector that captures an audio signal of a machine.); generate detection information by analyzing the received acoustical information with a machine learning model that trains on data comprising the plurality of acoustic signals (Cella, Para [0274-275], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates information/”detection information” based on analysis by the supervised and unsupervised machine learning classification algorithms using training data made of the audio data.), plurality of acoustic signals received from a plurality of acoustic detectors at different locations (Cella, Para [0800-801] - - A plurality of acoustic detectors receiving signals from disparate/different locations.); and detecting the problem with the at least one machine based on the detection information. (Cella, Para [0274], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates an alarm state/”detecting the problem” signal based on analysis of information/”detection information” by the supervised and unsupervised machine learning classification algorithms.)
However, Ward teaches the audio signal comprising a first plurality of acoustic signals in the audible range, and an acoustical database having a plurality of audible range acoustic signals. (Ward, Para [0020-24] - - Generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database.)
Cella and Ward are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above acoustical monitoring system, as taught by Cella, and incorporating generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database, as taught by Ward.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve signal recognition by generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database, as suggested by Ward (Para [0003-4]).
But the combination of Cella and Ward fail to specify an acoustic detector to capture airborne acoustic signals each having an audible and ultrasonic range signal component. 
However, Baliga teaches an acoustic detector to capture airborne acoustic signals each having an audible and ultrasonic range signal component. (Baliga, Para [0015] - - A microphone/”acoustic detector” that captures airborne acoustic signals that have audible and ultrasonic range signal components.)
Cella, Ward, and Baliga are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella and Ward, and further incorporating the microphone that captures airborne acoustic signals that have audible and ultrasonic range signal components, as taught by Baliga.  
One of ordinary skill in the art would have been motivated to do this modification in order to acquire acoustic signals for processing that start in the audible range and extend in to the ultrasonic by using a microphone that captures airborne acoustic signals that have audible and ultrasonic range signal components, as suggested by Baliga (Para [0036]).
But the combination of Cella, Ward, and  fail to specify an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine; and a plurality of non-contact acoustic detectors at different locations.
However, Wright teaches an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine; and a plurality of non-contact acoustic detectors at different locations. (Wright, Para [0028-29], Fig. 1 (refs 102a, 104a, 106a, 112, 116, 120, 122) - - Multiple acoustic sensors/detectors located externally of a machine producing sound waves/”airborne audio signal of the machine” at different locations that are not mounted or coupled to the machine.)
Cella, Ward, Baliga, and Wright are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, and Baliga, and further incorporating the multiple acoustic sensors located external of a machine producing sound waves at different locations that are not mounted or coupled to the machine, as taught by Wright.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for the portability of acoustic sensors used to identify a specific machine by using multiple acoustic sensors located external of a machine producing sound waves at different locations that are not mounted or coupled to the machine, as suggested by Wright (Para [0030]).

Claim 19
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches receiving acoustical information regarding the at least one machine (Cella, Para [0305], [0497] - - A local data collector/controller coupled to an acoustic sensor/detector that transmits the acoustical data/”audio signal” to a remote information technology infrastructure component/”computing unit” apart from the data collector.); generating detection information by analyzing the received acoustical information with a machine learning model (Cella, Para [0274], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates information/”detection information” based on analysis by the supervised and unsupervised machine learning classification algorithms.); and detecting the problem with the at least one machine based on the detection information. (Cella, Para [0274], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates an alarm state/”detecting the problem” signal based on analysis of information/”detection information” by the supervised and unsupervised machine learning classification algorithms.)

Claim 20
Cella teaches a system for detecting a problem with at least one machine (Cella, Para [0488], [0461], [0505] - - An expert system for monitoring a condition/”detecting a problem” of a machine.), comprising: at least one acoustical sensor (Cella, [0460-461] - - Acoustic sensor/detector that captures an audio signal of a machine.); and a processing arrangement (Cella, Para [0488], [0461], [0505] - - An expert system/”processing arrangement”.) configured to: receive, from the at least one acoustical sensor, acoustical information regarding the at least one machine (Cella, Para [0305], [0497] - - A local data collector/controller coupled to an acoustic sensor/detector that transmits the acoustical data/”audio signal” to a remote information technology infrastructure component/”computing unit” apart from the data collector.); generating detection information by analyzing the received acoustical information with a machine learning model that trains on data comprising the plurality of acoustic signals (Cella, Para [0274], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component/”computing unit” generates an alarm state/”condition status” signal based on the supervised and unsupervised machine learning classification algorithms/process trained on acoustical data.) received from plurality of acoustic signals received from a plurality of acoustic detectors at different locations (Cella, Para [0800-801] - - A plurality of acoustic detectors receiving signals from disparate/different locations.); and detecting the problem with the at least one machine based on the detection information. (Cella, Para [0274], [0305], [0497] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates an alarm state/”detecting the problem” signal based on analysis of information/”detection information” by the supervised and unsupervised machine learning classification algorithms.)
But Cella fails to specify the audio signal comprising a first plurality of acoustic signals in the audible range, and an acoustical database having a plurality of audible range acoustic signals.
However, Ward teaches the audio signal comprising a first plurality of acoustic signals in the audible range, and an acoustical database having a plurality of audible range acoustic signals. (Ward, Para [0020-24] - - Generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database.)
Cella and Ward are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above acoustical monitoring system, as taught by Cella, and incorporating generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database, as taught by Ward.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve signal recognition by generating an acoustical fingerprints of multiple audio signals in an audible range and storing them in a database, as suggested by Ward (Para [0003-4]).
But the combination of Cella and Ward fail to specify an acoustic detector to capture airborne acoustic signals each having an audible and ultrasonic range signal component. 
However, Baliga teaches an acoustic detector to capture airborne acoustic signals each having an audible and ultrasonic range signal component. (Baliga, Para [0015] - - A microphone/”acoustic detector” that captures airborne acoustic signals that have audible and ultrasonic range signal components.)
Cella, Ward, and Baliga are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella and Ward, and further incorporating the microphone that captures airborne acoustic signals that have audible and ultrasonic range signal components, as taught by Baliga.  
One of ordinary skill in the art would have been motivated to do this modification in order to acquire acoustic signals for processing that start in the audible range and extend in to the ultrasonic by using a microphone that captures airborne acoustic signals that have audible and ultrasonic range signal components, as suggested by Baliga (Para [0036]).
But the combination of Cella, Ward, and Baliga fail to specify an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine; and a plurality of non-contact acoustic detectors at different locations.
However, Wright teaches an externally located non-contact acoustic detector configured to capture an airborne audio signal of the machine while not required to be mounted or coupled to the machine; and a plurality of non-contact acoustic detectors at different locations. (Wright, Para [0028-29], Fig. 1 (refs 102a, 104a, 106a, 112, 116, 120, 122) - - Multiple acoustic sensors/detectors located externally of a machine producing sound waves/”airborne audio signal of the machine” at different locations that are not mounted or coupled to the machine.)
Cella, Ward, Baliga, and Wright are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, and Baliga, and further incorporating the multiple acoustic sensors located external of a machine producing sound waves at different locations that are not mounted or coupled to the machine, as taught by Wright.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for the portability of acoustic sensors used to identify a specific machine by using multiple acoustic sensors located external of a machine producing sound waves at different locations that are not mounted or coupled to the machine, as suggested by Wright (Para [0030]).


Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., US Patent Pub. US 20190121350 A1 (hereinafter Cella) in view of Ward, US Patent Pub. US 20060155399 A1 (hereinafter Ward), in view of Baliga, US Patent Pub. US 20140005958 A1 (hereinafter Baliga), in view of Wright et al, US Patent Pub. US 20100080086 A1 (hereinafter Wright) as applied to Claims 1, 7, 9, 11-13, and 17-20 above, and in view of Ryan et al., US Patent Pub. US 20210089927 A9 (hereinafter Ryan).

Claim 2
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
But the combination of Cella, Ward, Baliga, and Wright fails to specify the unsupervised machine learning process is trained on normal recordings and identifies anomalies as deviations from normal.
However, Ryan teaches the unsupervised machine learning process is trained on normal recordings (Ryan, Para [0014], [0112-116] - - Training an unsupervised machine learning process using recordings of key performance indicators for the best/normal performance.) and identifies anomalies as deviations from normal. (Ryan, Para [0129] - - Detecting/identifying anomalies as deviations from regular/normal patterns of data profiles.)
Cella, Ward, Jenkins, and Ryan are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, Baliga, and Wright, and further incorporating the training of an unsupervised machine learning process using recordings of key performance indicators for the best performance and detecting anomalies as deviations from regular patterns of data profiles, as taught by Ryan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide pattern detection to enable detecting and forecasting of faults before they occur by the training of an unsupervised machine learning process using recordings of key performance indicators for the best performance and detecting anomalies as deviations from regular patterns of data profiles, as suggested by Ryan (Para [0003]).

Claim 6
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
But the combination of Cella, Ward, Baliga, and Wright fails to specify the unsupervised machine learning process is configured to identify regions of the signal that contain large residual errors to classify as anomalous. 
However, Ryan teaches the unsupervised machine learning process is configured to identify regions of the signal that contain large residual errors to classify as anomalous. (Ryan, Para [0090-99], [0112], [0128] - - An unsupervised machine learning process identifies a sequence of windows/regions of the data/signal to determine/classify if an anomaly may exist the in overlapping windows/”large residual error”.)
Cella, Ward, Jenkins, and Ryan are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, Baliga, and Wright, and further incorporating the unsupervised machine learning process identifies a sequence of windows of the data to determine if an anomaly may exist the in overlapping windows, as taught by Ryan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide pattern detection to enable detecting and forecasting of faults before they occur by using an unsupervised machine learning process that identifies a sequence of windows of the data to determine if an anomaly may exist the in overlapping windows, as suggested by Ryan (Para [0003]).

Claim 10
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
But the combination of Cella, Ward, Baliga, and Wright fails to specify a single model is implemented to jointly identify all fault types of interest utilizing multi-label classification.
However, Ryan teaches a single model is implemented to jointly identify all fault types of interest utilizing multi-label classification. (Ryan, Para [0077-79], [0090], [0112] - - A model that identifies multiple fault types using multiple label classifications.)
Cella, Ward, Jenkins, and Ryan are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, Baliga, and Wright, and further incorporating the model that identifies multiple fault types using multiple label classifications, as taught by Ryan.  
One of ordinary skill in the art would have been motivated to do this modification in order to decrease costs by using a machine learning model that identifies multiple fault types using multiple label classifications, as suggested by Ryan (Para [0003]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., US Patent Pub. US 20190121350 A1 (hereinafter Cella) in view of Ward, US Patent Pub. US 20060155399 A1 (hereinafter Ward), in view of Baliga, US Patent Pub. US 20140005958 A1 (hereinafter Baliga), in view of Wright et al, US Patent Pub. US 20100080086 A1 (hereinafter Wright) as applied to Claims 1, 7, 9, 11-13, and 17-20 above, and in view of Capman et al., US Patent Pub. US 20120185418 A1 (hereinafter Capman).

Claim 3
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
But the combination of Cella, Ward, Baliga, and Wright fails to specify the unsupervised machine learning process is trained on normal operation audio only.
However, Capman teaches the unsupervised machine learning process is trained on normal operation audio only. (Capman, Para [0054-55],  [0062]- - An unsupervised machine learning process is trained using a database that contains models corresponding to classes of acoustic parameters representative of an audio environment considered to be normal/”normal operation audio only”.)
Cella, Ward, Baliga, Wright, and Capman are analogous art because they are from the same field of endeavor.  They relate to acoustical monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above acoustical monitoring system, as taught by Cella, Ward, Baliga, and Wright, and further incorporating an unsupervised machine learning process trained using a database that contains models corresponding to classes of acoustic parameters representative of an audio environment considered to be normal, as taught by Capman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of sound events considered to be abnormal relative to usual sound environment by utilizing an unsupervised machine learning process trained using a database that contains models corresponding to classes of acoustic parameters representative of an audio environment considered to be normal, as suggested by Capman (Para [0001]).


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., US Patent Pub. US 20190121350 A1 (hereinafter Cella) in view of Ward, US Patent Pub. US 20060155399 A1 (hereinafter Ward), in view of Baliga, US Patent Pub. US 20140005958 A1 (hereinafter Baliga), in view of Wright et al, US Patent Pub. US 20100080086 A1 (hereinafter Wright) as applied to Claims 1, 7, 9, 11-13, and 17-20 above, and in view of Bridges et al., US Patent Pub. US 20180373578 A1 (hereinafter Bridges).

Claim 5
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
But the combination of Cella, Ward, Baliga, and Wright fails to specify unsupervised detection of failure signals is provided as fault state data to train supervised models for more specific fault detection.
However, Bridges teaches unsupervised detection of failure signals is provided as fault state data to train supervised models for more specific fault detection. (Bridges, Para [0011-12], [0074-76] - - Using unsupervised machine learning to a dataset based on scoring the detection of actual failure data/”fault state data” to determine a feature set for a new model that is used as state data to train a supervised model.)
Cella, Ward, Baliga, Wright, and Bridges are analogous art because they are from the same field of endeavor.  They relate to fault monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault monitoring system, as taught by Cella, Ward, Baliga, and Wright, and further incorporating using unsupervised machine learning to a dataset based on scoring the detection of actual failure data to determine a feature set for a new model that is used as state data to train a supervised model, as taught by Bridges.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if a system needs to recalibrate based on scoring of its success rate by using unsupervised machine learning to a dataset based on scoring the detection of actual failure data to determine a feature set for a new model that is used as state data to train a supervised model, as suggested by Bridges (Para [0071]).

Claim 8
The combination of Cella, Ward, Baliga, and Wright teaches all the limitations of the base claims as outlined above.  
The combination of Cella, Ward, Baliga, and Wright further teaches the supervised machine learning process is trained to take audio features as input. (Cella, Para [0274-275], [0497], [0682] - - The machine learning data analysis circuit of the remote information technology infrastructure component generates information/”detection information” based on analysis of audio data/features by the supervised machine learning classification algorithms.)
But Cella fails to specify the supervised machine learning process is trained to produce an output representing the likelihood of a specific failure.
However, Bridges teaches the supervised machine learning process is trained to produce an output representing the likelihood of a specific failure. (Bridges, Para [0074-76] - - Supervised machine learning models trained to produce change failure probabilities/”likelihood of a specific failure”.)
Cella, Ward, Baliga, Wright, and Bridges are analogous art because they are from the same field of endeavor.  They relate to fault monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault monitoring system, as taught by Cella, Ward, Baliga, and Wright, and further incorporating the supervised machine learning models trained to produce change failure probabilities, as taught by Bridges.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the number of incidents that occur by using supervised machine learning models trained to produce change failure probabilities, as suggested by Bridges (Para [0004]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldstein et al., US Patent Pub. US 20100142715 A1 relates to claims 14-15 regarding acoustic information in the audible range stored in a database used to detect events.
Claussen et al., US Patent Pub. US 20140324739 A1 relates to claims 1 and 18-20 regarding machine learning, acoustic signals, fault detection, and frequency ranges of acoustical sensors.
Unnikrishnan et al., US Patent Pub. US 20180348303 A1 relates to claims 1 and 18-20 regarding acoustic signals, fault detection, and acoustical sensors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119